Citation Nr: 9912675	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from September 1942 to June 1944.  He died 
on July [redacted], 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A September 1995 rating action denied a rating in excess of 
50 percent for the veteran's service-connected anxiety 
reaction and also denied a rating in excess of 10 percent for 
his service-connected serofibrinous pleurisy (the veteran's 
only other service-connected disability being residuals of a 
rib resection, also assigned a 10 percent rating).  On the 
same day, December 13, 1995, that a notice of disagreement 
(NOD) with that rating action was received, VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, was also received.  A statement of the case 
(SOC) was issued in February 1996 addressing the issues of 
increased ratings for anxiety reaction and serofibrinous 
pleurisy.  VA Form 9, Appeal to the Board, dated in March 
1996 was received in April 1996.  

The veteran died on July [redacted], 1996.  The appeal was never 
certified to the Board.  However, 38 C.F.R. § 20.1302 (1998) 
provides that "[a]n appeal pending before the Board of 
Veterans' Appeals when the appellant dies will be 
dismissed."  The rating decision appealed of September 1996 
denied, for the purpose of accrued benefits, entitlement to 
increased ratings for anxiety reaction and serofibrinous 
pleurisy and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The September 1996 rating decision also 
denied entitlement to eligibility to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  

However, the October 1996 NOD which initiated this current 
appeal did not address the denials of increased ratings for 
anxiety reaction and serofibrinous pleurisy and entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities, for the purpose of accrued 
benefits, and those matters were not addressed in the October 
1996 SOC or supplemental SOC's of July 1997, May 1998, and 
August 1998.  Accordingly, those matters are not developed 
for appellate adjudication.  


REMAND

On the occasions of hearings on appeal at the RO in January 
1997 and at a videoconference in December 1998, the appellant 
and her daughter testified that private and VA physicians 
feel that the veteran's pulmonary disability contributed to 
his death by precluding surgery for a subarachnoid 
hemorrhage.  Submitted into evidence at the video-conference, 
together with a waiver of initial consideration of that 
evidence by the RO, were VA and private clinical records, 
some of which were previously on file.  

The service medical records are negative for chronic 
obstructive pulmonary disease (COPD) but due reflect that in 
November 1942 it was noted that the veteran had a history of 
recurrent attacks of lung abscesses in the right lower lobe 
since childhood but had been in good health for 5 or 6 years 
prior to service induction.  In November 1942, he underwent 
removal of an approximately 2-1/2 inch section of the right 8th 
rib, posteriorly, and closed drainage of a lung abscess in 
the posterior aspect of the right lung.  The operative report 
does not specifically state that any portion of the veteran's 
right lung was resected.  

After the operation he sustained partial pneumothorax of the 
right lung and developed some pleurisy.  The right lung 
subsequently re-expanded.  He was eventually discharged from 
service due to psychiatric disability.  

Statements in September and October 1944 by Dr. Hickman 
reflect that X-rays revealed that the area around the 
resected rib had considerable adhesions and that capacity of 
the lung for air space was considerably diminished.  

During VA hospitalization in 1944, expansion of the veteran's 
chest was fair except for possible slight lagging on the 
right side of the chest.  The discharge diagnoses included 
chronic fibrinous right pleurisy.  

The discharge summary of VA hospitalization in 1947 reflects 
a diagnosis of chronic hypochondriacal reaction manifested by 
nervousness, headaches, minimal vomiting, hiccoughs, 
anorexia, weight loss, and pain in multiple sites.  His 
complaints included frequent attacks of prolonged hiccuping.  

Private clinical records reflect that a January 1966 chest X-
ray revealed minimal pleural reaction at the base of the 
right lung which was felt to be old but there was no active 
process in the right hemithorax.  

A February 1978 statement from a private physician indicates 
that the veteran had multiple complaints, including chest 
pain.  He had frequent upper respiratory infections (URIs) 
which aggravated his chest pain.  The diagnoses included 
pulmonary emphysema and fibrosis.  

VA outpatient treatment (VAOPT) records reflect that in 
December 1978, after examination and testing, including 
pulmonary function testing, it was felt that the veteran had 
"a mild to moderate degree of obstructive defect, most 
likely related to his smoking.  This condition does not seem 
to have any relationship to the lung disease observed in 1942 
or to the major chest surgery performed in 1943."  The 
diagnosis was chronic obstructive pulmonary disease (COPD).  

In November 1993, a VA physician stated that the veteran had 
had chronic bronchitis since his inservice surgery.  In April 
1994, that VA physician stated that the veteran should have 
been service-connected not only for residuals of a rib 
resection but also for residuals of resection of the right 
lung and/or lung abscess and should therefore also be 
service-connected for lung complications.  

In August 1995, David L. Rice, MD, stated that the veteran 
had a history of "empyema/abscess" of the right lung which 
had been drained externally.  A computerized tomogram (CT) 
revealed a 2-centimeter cavity in the right lower lobe 
adjacent to areas where the rib had been resected.  The 
cavity was likely a result of the prior lung abscess and 
would have to be followed to be certain it was not malignant.   

A VA physician stated in February 1996 that during service 
the veteran had had a thoracotomy and partial lung resection.  
Years later he was service-connected for serofibrinous 
pleurisy and rib resection.  He also had COPD and emphysema 
and, although it was not directly related to the lung 
abscess, the COPD was significantly worsened by the veteran's 
past lung resection.  

On VA respiratory examination in March 1996, the veteran 
complained of shortness of breath and pain on the right side 
of his chest.  He complained of having hiccups since service 
and of having a productive cough.  He had a history of a 
cerebrovascular accident (CVA) and a myocardial infarction 
(MI).  The diagnoses included COPD.  

Records of the veteran's terminal hospitalization in July 
1996 reflect that he presented with a 1 1/2 week history of the 
sudden onset of foot dragging.  A week and a half later he 
had a subarachnoid hemorrhage.  The veteran's medical history 
included insulin-dependent diabetes mellitus, COPD, and 
emphysema.  He had had a prior CVA and a prior MI.  During 
hospitalization, his neurologic status continued to decline 
and due to his multiple medical problems and advanced age he 
was transferred from the Intensive Care Unit to the floor.  
He died on July [redacted], 1996.  

The death certificate reflects that the immediate cause of 
the veteran's death was respiratory failure due to 
subarachnoid hemorrhage.  No autopsy was performed.  

Stephen D. Browne, MD, stated in January and August 1997 that 
he had followed the veteran for several years prior to his 
death.  Dr. Browne indicated that the veteran had had a 
partial lung resection and had COPD which over the years had 
debilitated the veteran.  He further noted that he had severe 
lung disease that was a relative contra-indication to any 
type of aggressive surgical procedures in treatment of his 
intracerebral bleeding.  

A VA physician stated in September 1997 that she had treated 
the veteran for several years prior to his.  It was indicated 
that the severe lung condition indirectly led to his death 
since due to his COPD, surgical intervention for treatment of 
a subarachnoid hemorrhage would have been very risky, if not 
fatal.  

The appellant and her daughter testified at the RO in January 
1997 and at a videoconference in December 1998 that private 
and VA physicians feel that the veteran's pulmonary 
disability contributed to his death by precluding surgery for 
a subarachnoid hemorrhage.  Submitted into evidence at the 
video-conference, together with a waiver of initial 
consideration of that evidence by the RO, were VA and private 
clinical records, some of which were previously on file.  

These records included a statement from Dr. Browne in June 
1998 that the veteran's death was on the basis of a 
subarachnoid hemorrhage but surgery for this was not an 
option due to his poor general health, primarily with respect 
to his pulmonary status.  Dr. Browne reported that his lung 
status was related to his VA disability and played a very big 
role in the decision not to operate on the subarachnoid 
hemorrhage.  It was felt that the veteran's 'lung function' 
"played a role in being a contributor to his death.'  In 
December 1998, Dr. Browne stated that the veteran had had 
problems with chronic hiccups which had been a debilitating 
problem prior to his death.  Radiological studies revealed 
scars which were felt to be related to his military service.  
It was felt to be very likely that these scars could have 
been a contributor or possibly responsible for his chronic 
hiccups.  

In sum, the veteran had both service-connected restrictive 
respiratory impairment and nonservice-connected obstructive 
impairment (COPD) components to his respiratory status.  It 
appears that the RO has denied the claim on the basis that 
nonservice-connected COPD, and not service-connected pleurisy 
or rib resection contributed to the cause of death.  The 
August 1998 SSOC cited a prior Board decision in May 1980 
denying increased ratings for the veteran's service-connected 
disabilities for the conclusion that complaints and findings 
of other respiratory disorders were unrelated to the service-
connected serofibrinous pleurisy and rib resection.  However, 
38 C.F.R. § 20.1106 (1998) provides that "issues involved in 
a survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime."  

In view of the foregoing, a more definitive medical opinion 
is required prior to the Board's determination.  Accordingly, 
further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following actions: 

1.  The RO should have the veteran's 
claims file reviewed by a specialist in 
respiratory disorders for the purpose of 
determining whether the veteran's 
service-connected rib resection or 
pleurisy, or both contributed to the 
veteran's death by aggravating the 
nonservice-connected COPD, caused 
debilitating hiccups, or otherwise.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The physician should explain the 
rationale for any opinion and it would be 
helpful if the examiner would support his 
or her opinion with references to the 
medical records, clinical findings, or 
appropriate medical literature.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the report does 
not include fully detailed responses to 
the specific opinions requested, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998).  Green 
v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

3.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
appellant's claim may be granted.  

4.  If the determination remains adverse 
to the appellant, she and her 
representative should be furnished an 
SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the appellant until she receives 
further notice.  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


